Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
2.	Claims 21-25, 27-28, 30 and 32-39 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s amendments submitted on 2/11/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments "the first classifier node includes a no-match output and the second classifier node is connected to the first classifier node via the no-match output of the first classifier node, wherein the second group comprises only a subset of possible permutations of values of the first packet header field type, such that a third group of possible permutations of values of the first packet header field type is output on a no-match output of the second classifier node." have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, prior art bailey at Fig.3A-3C shows plurality of paths (i.e path between root node 314 and leaf nodes 316 and 312 etc. Bailey at [0038]-[0040] discloses Each node also has one or more rules (i.e., matching rules) associated with that node, where the node value matches corresponding field values of each of the associated classification rules. Bailey at [0023] discloses each node organizes packet classification rules used by the packet classifier 138 to analyze incoming packets and to determine which actions (e.g., drop a packet, re-route the packet, etc.), if any, and to what kind of data packets (e.g., packets having a certain destination address) should be applied. [0027] discloses header in a packet includes plurality of fields (i.e MAC address, IP address, UDP port, TCP port etc. 

 	Prior art Ayyagar at Fig.6; [0061]; [0049] shows and discloses of sending no-match indication from one node to another node 	Prior art on-Orthogonal Multiple Access 
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
  	Claim 39 is allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478